DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chauvel (patent application publication No. 2006/0026400 in view of Sudhakar (patent application publication No. 2015/0227366).


Chauvel taught the invention substantially as claimed (as to claim 1) including An arithmetic processing device comprising: a decoder configured to write an immediate 

As to claim 2 Chauvel and  Sudhakar taught  The arithmetic processing device according to claim 1, and Sudhakar taught wherein the register is a fixed-point register.[Note Sudhakar taught the system was implement as a RISC system(e.g., see paragraphs 0006-0007 and 0013-0015 and 0036).  and support for integer operations (e.g., see paragraph 0042) and this would have provided fixed-point registers for 


As to claim 3 Chauvel and Sudhakar taught. The arithmetic processing device according to claim 1, Sudhakar taught wherein the register is a floating-point register. Sudhakar taught implementation of the system supported floating point operations (e.g., see paragraph 0042). Therefore one of ordinary skill would have been motivated to use of floating point registers in the combined system at least to facilitate efficient storage of floating point data when performing floating point operations. . The would have been merely choosing from a finite number of identified predictable solutions (namely use of floating point registers or using fixed point registers with conversion for access in floating point format) . (See KSR Int’l Co. v. Teleflex Inc. 550 U.S. 398 415-421, 82 USPQ2d 1385, 1395-97 (2007)).

Claim 4,5  is/are rejected under 35 U.S.C. 103 as being unpatentable over Chauvel and Suhhakar as applied to claim 1 above, and further in view of Anderson (patent application publication No. 2015/0019836).

As to claim 4 Chauvel and Sudhakar taught The arithmetic processing device according to claim 1, but did not expressly detail wherein the decoder writes the 
One of ordinary skill in the art would have been motivated to incorporate the Anderson teachings of separate local memories and separate ports for transfer between functional units and register files at least to reduce delay in transfer of data from waiting of access to a port.  This would have been merely choosing from a finite number of identified predictable solutions (transferring data via one port with arbitration of separate ports in parallel . (See KSR Int’l Co. v. Teleflex Inc. 550 U.S. 398 415-421, 82 USPQ2d 1385, 1395-97 (2007)).



As to claim 5 Chauvel and Sudhakar taught  The arithmetic processing device according to claim 1,Chauvel taught wherein the decoder writes the immediate value to the register in a case where an instruction to be executed is an instruction not involving data reading from the register(e.g., see paragraphs 0036 and 0038-0038 and fig. 2)[note the instruction requires an immediate operand that is in the instruction cache and the fetch unit provides the operand to auxiliary register available to the micro-sequence of the instruction]. and Sudhakar taught  the processor reads data from the register and writes a computing result based on the read data to the register in a case where an instruction to be executed by the decoder is an instruction involving data reading from the register (e.g.,. see paragraphs 0052-0053 and  0066-0068). Anderson . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gleeson (patent application publication No. 2017/0140148) disclosed system for protecting kernel control-flow integrity using static binary instrumentation (e.g. see abstract).
Grocutt (patent application publication No. 2019/033997) disclosed a system for performing a rearrangement operation as data elements are moved between memory and vector registers (e.g., see abstract).
Lai (patent No. 6,188,411) disclosed closed-loop reading of index registers using wide read and narrow writ for multi-threaded system (e.g., see abstract).

Leijten (patent No. 7,574,583) disclosed processing apparatus including dedicated issue slot for loading immediate value, and processing method (e.g., see abstract).
Van Wel (patent  No. 8,108,658) disclosed data processing circuit wherein functional units share read ports (e.g., see abstract).
Zitlaw (patent No. 9,921,7653) disclosed multi-bank non-volatile memory apparatus with high speed bus (e.g., see abstract).
Duan (patent application publication No. 2010/0274991) disclosed RISC processor of simulating floating point stack operation (e.g., see abstract).
Li (patent application publication No. 2011/0035745) disclosed RISC apparatus for supporting x86 virtual machine (e.g., see abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC COLEMAN whose telephone number is (571)272-4163. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC . COLEMAN
Primary Examiner
Art Unit 2183



EC
/ERIC COLEMAN/Primary Examiner, Art Unit 2183